DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In claim 15, a "recording medium" is being recited; the broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Therefore, a transitory computer readable medium would reasonably be interpreted by one of ordinary skill in the art as signal, per se. Thus, this subject matter "recording medium" is not limited to that which falls within a statutory category of invention because it is limited to a process, machine, manufacture, or a composition of matter. Signal per se is a function descriptive material and a function descriptive material is non-statutory subject matter.



Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Chen et al. (US 2019/0197083) discloses  According to one aspect of the present disclosure, disclosed is a method for convolution calculation in a neural network, which comprises an input feature map from a dynamic random access memory (DRAM), a depth wise convolution kernel, a pointwise convolution kernel Reading out and performing depth wise convolution and pointwise convolution according to the input feature map, depth wise convolution kernel, pointwise convolution kernel, and output feature values of a first predetermined number p of points on all pointwise convolution output channels Obtaining a first predetermined number p of output feature values on all the pointwise convolutional output channels in on-chip memory, the first predetermined number p being on Available space in chip memory, number of depth wise convolution units, and inputs Repeat the above operations, with steps determined according to at least one of the width, height, and channel size of the feature map, and output characteristic values of all points on all pointwise convolutional output channels And acquiring.  In one embodiment, an output feature value of a first predetermined number p of points on all pointwise convolutional output channels is performed according to an input feature map, depth wise convolutional kernel, depth wise convolutional computation and pointwise convolutional computation according to a pointwise convolutional kernel The step of obtaining comprises performing depth wise convolution calculations according to the input feature map and the depth wise convolution kernel to obtain intermediate feature values of a first predetermined number p of points on all depth wise convolution output channels, and Perform a pointwise convolution calculation according to the first feature number p intermediate points on a depth wise convolution output channel and a pointwise convolution kernel, and generate a first predetermined number p on all pointwise convolution output channels Obtaining an output feature value of the point of.  In one embodiment, an output feature value of a first predetermined number p of points on all pointwise convolutional output channels is performed according to an input feature map, depthwise convolutional kernel, depthwise convolutional computation and pointwise convolutional computation according to a pointwise convolutional kernel The step of obtaining performs a depthwise convolution calculation according to the input feature map and the depthwise convolution kernel to generate an intermediate feature of the first predetermined number p points on the second predetermined number m depthwise convolution output channels Performing the steps of obtaining values and performing pointwise convolution with the first predetermined number p of intermediate feature values on the second predetermined number m of depthwise convolution output channels and the pointwise convolution kernel, Obtaining a current pointwise convolution partial sum of a first predetermined number p of points on all pointwise convolution output channels; The partial sum of the current pointwise convolution of the first predetermined number p of points on each pointwise convolutional output channel and the accumulated calculation for the previous accumulated calculation result of the first predetermined number p of points respectively And performing the steps of: generating a first predetermined number p of current accumulated results; and repeating the above operations to obtain a second predetermined number m of depthwise convolution output channels and pointwise Performing a pointwise convolution calculation according to the intermediate feature value of the first predetermined number p of points on the convolution channel and, correspondingly, subsequent operations, pointwise convolution calculation and accumulation calculation all depthwise convolutions Performing, on the output channel, for all of the intermediate feature values of the first predetermined number p of points, the final accumulated calculation of the first predetermined number p of points The result is all pointwise convolutional output channels And d) output characteristic values.

The closest prior art, Xiaoha et al. (CN110580704A) discloses The invention provides an ET cell image automatic segmentation method and system based on a convolutional neural network, which comprises the following steps: acquiring an ET cell image to be subjected to image segmentation as an original image, segmenting the original image according to a preset original sequence to obtain a plurality of image blocks, compressing the image blocks by utilizing a plurality of downsampling modules consisting of convolution layers to obtain a small feature graph, performing convolution operation on the small feature graph by utilizing a plurality of convolution kernels with different void ratios respectively, and merging obtained operation results into a coding feature graph; decoding the coding feature map through a plurality of decoding modules consisting of convolutional layers to obtain a decoding feature map, binarizing each pixel value in the decoding feature map according to a preset threshold value, sequentially splicing the binarized decoding feature map according to the original sequence, and taking a splicing result as an image segmentation.
The closest prior art CN111091130A discloses Fig. 1 shows that the real-time image semantic segmentation system based on the lightweight convolutional neural network provided by the invention is composed of three basic components, including a down-sampling unit, an up-sampling unit and an extremely efficient convolution module. We refer to the entire framework in FIG. 1 as a lightweight convolutional Neural Network (FDDWNet, A lightweight convolutional Neural Network for Real-Time Semantic Segmentation) for Real-Time image Semantic Segmentation. The network structure of the system is a high-efficiency asymmetric multi-branch coding and decoding architecture, namely, an encoder extracts features and gradually reduces the image resolution, a corresponding decoder performs up-sampling on a deep low-resolution feature map to match the input image resolution, restores the spatial information of the image and maps the spatial information to segmentation categories, and finally generates a semantic segmentation result map with the same resolution as the input image of the encoder. The core component of the whole network structure is a novel residual error module, namely an extremely efficient residual error module (EERM), which adopts widely used 1D decomposition convolution, efficient depth separable convolution and expansion convolution with different expansion rates. The 1D decomposition convolution and the depth separable convolution can effectively reduce the calculation complexity of the network, so that the network can keep very few model parameters to accelerate the reasoning speed, and the use of the expansion convolution enlarges the receptive field (the area size of each pixel point on the feature map output by each layer of the convolutional neural network mapped on the original image), thereby not only not increasing the calculation burden, but also improving the effect of feature extraction. Moreover, the whole network adopts a deeper network structure, two jump connection branches are added, deep and shallow features are fused, more context information is collected, the feature expression capability of the network is further improved, and the best compromise between accuracy and efficiency of the network is ensured. By stacking the three basic components, the efficient asymmetric coding and decoding network architecture is constructed. The encoder is used for extracting features to obtain a low-resolution deep semantic feature map, the decoder gradually up samples the low-resolution deep semantic feature map to the size of an input image of the encoder, and finally a C-dimensional segmentation prediction result map is output (C is the total number of classes contained in the training data set, and generally comprises a foreground class and a background class). The overall network framework according to fig. 1 can efficiently extract semantic information of deep layers of images, and can be trained end to generate semantic segmentation results with the same input resolution. Compared with the recent mainstream lightweight network, the designed network architecture realizes the optimal balance between the segmentation accuracy and the implementation efficiency. With reference to fig. 1, the invention provides a real-time image semantic segmentation method based on a lightweight convolutional neural network, which specifically includes the following steps: and S1, preprocessing the input original image to obtain a down-sampled image with half resolution of the original image, wherein the down-sampled image is used as the input image of the encoder. Specifically, the preprocessing process includes firstly scaling the original image to half of the original size, then turning the scaled image left and right, then performing random translation (0-2-pixel points), and then cutting out an image half of the original image from the translated image, where the down-sampled image is used as the input image of the encoder. S2, performing double Downsampling on the input image of the encoder in S1 by using a Downsampling Unit (the Downsampling Unit is composed of parallel branches, the size of a convolution kernel adopted by one side of each parallel branch is 3 multiplied by 3, the number of the convolution kernels is 16-3 to 13, the step length is 2, the number of channels of an output feature diagram of each side branch is 16-3 to 13, the number of channels of the output feature diagram of each side branch is Max-Pooling, the number of the channels of the input feature diagram of the Downsampling Unit is 3, then connecting the feature diagrams obtained by the two branches on the channels, namely stacking the channels, outputting the feature diagrams as Downsampling units, and obtaining a first feature diagram with the number of channels being 16; s3, performing double Downsampling on the first feature map obtained in the S2 by using a Downsampling Unit (Downsampling Unit) to obtain a second feature map with 64 channels; s4, convolving the second feature map obtained in S3 with an extremely efficient residual error module (EERM, n is 3). Repeating the convolution operation for 5 times, setting r to be 1 by adopting the same expansion rate each time, wherein the number of convolution kernels in each convolution is 64, and finally obtaining a third feature graph with 64 channel numbers, wherein the resolution and the feature channel number of the third feature graph are the same as those of the second feature graph;
	The closest prior art, Kun et al. (CN110647898A) discloses firstly, acquiring a pixel value of each pixel point in an image; then, the pixel values of the image are input into a convolution neural network, and the characteristic diagram of the image is determined. The convolutional neural network at least comprises a first convolutional layer and other network layers connected with the first convolutional layer, wherein the first convolutional layer comprises a first preset number of sub-convolutional layers, the output of the previous sub-convolutional layer is the input of the next sub-convolutional layer, and the outputs of the sub-convolutional layers are combined into the output of the first convolutional layer. In the first convolution layer, the output of the previous sub-convolution layer is used as the input of the next convolution layer, so that residual learning is realized among the sub-convolution layers, the utilization rate of parameters in the first convolution layer can be improved, the parameters of the convolutional neural network are further reduced, and the calculation speed of the convolutional neural network is further improved. Meanwhile, the outputs of the sub convolutional layers are combined to be used as the output of the first convolutional layer, so that on the basis of ensuring the data volume output by the first convolutional layer, the data volume processed by each sub convolutional layer is reduced, the data distribution is realized, the data processing speed of each sub convolutional layer is improved, the calculation speed of the whole convolutional neural network is further improved, the hardware requirement on the electronic equipment is further reduced, and the cost is reduced.
	The combined teachings as a whole, fail to explicitly disclose A method for optimizing a hardware structure of a convolutional neural network (CNN) comprising: searching an initial feature value group by which a final convolution layer located at a final stage among a plurality of convolution layers of the CNN is capable of outputting to satisfy a system request throughput required by a system, and setting an initial fusing network by analyzing a feature value group with a size corresponding to the initial feature value group searched in previous feature maps output from other convolution layers; computing an operation time for each layer by allocating the number of operators corresponding to the size of the feature value group to each of the plurality of convolution layers based on the initial fusing network or a reset fusing network, and dividing the size of the feature value group in a predetermined manner by determining a layer having a minimum operation time among the computed operation time for each layer; and repeatedly resetting the fusing network by changing the size of the feature value group of the final convolution layer in a predetermined manner, and determining the size of the feature value group having the smallest number of operators allocated based on the size of the feature value group divided in each fusing network, thereby finally determining the number of operators to be included in each of the plurality of convolution layers, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/            	Primary Examiner, Art Unit 2631                                                                                                                                                                                            	07/13/2022